DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because 
Photographic pictures of all figures are unclear; referring to section; 37 C.F.R. 1.84 (b).
Photographs.— 
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. 
 	
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the centre of the upper aperture may be further from the sheave axis than the centre of or each other aperture” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10 recites “below that upper part”; the term “that” causes indefiniteness because it is not clear if applicant is referring to “the upper part” established in line 9 as: “an upper part”. In other words the term “that” can be interpreted to belong to an element other than the upper part established in the claim. 
Claim 3 recites “with respect to other parts of the rope passage”; indefiniteness arises because it is not clear if the “other parts” recited in claim 3 are the same or different than the “parts” recited in line 10 of claim 1.
Claim 6, line 2 recites “a plurality of apertures” indefiniteness arises because it is not clear if “a plurality of apertures” recited in claim 6 are the same or different or includes the “at least one aperture” recited in line 3 of claim 1. Similar indefiniteness applies to the recitation of “an aperture” in line 5 of claim 6; examiner recommends using “a respective aperture” in line 6 to eliminate ambiguity. The same issue re-occurs in claims 12 and 14.
Claim 6 recites “a direction parallel to the sheave axis”; since this limitation has been established in claim 1 from which claim 6 depends, re-establishing it again in claim 6 raises indefiniteness as to whether it is the same direction. Does applicant mean to refer back to “the direction parallel to the sheave axis “? The same issue re-occurs in claims 12 and 14.
Claim 7 recites “three apertures” indefiniteness arises because it is not clear if they are the same or different or includes the “at least one aperture” recited in line 3 of claim 1. Also note that claim 7 depends from claim 6 which establishes “a top aperture” while claim 7 re-establishes it as part of the three apertures which does not appears to be referring to any apertures already established in the claims.  The same issues re-occurs in claim 16.
Claims 8 and 17 recites the limitation "the centre” and “the upper aperture” in line 2.  There is insufficient antecedent basis for these limitations in the claim. In addition, if applicant means to refer to the “top aperture”, consistent nomenclature is required. 
Claims 8 and 17 recites “the centre of the upper aperture may be further from the sheave axis than the centre of or each other aperture”; this limitation raises indefiniteness firstly because it is not understood what is meant by the phrase “centre of or each other” and secondly due to the lack of illustration of this limitation in the drawings; where the drawings (re-produced below) shows all apertures being equidistant from the axis of rotation of the sheave as illustrated in drawings below. As a result claims 8 and 17 will be examined as best understood and in a manner equivalent to what is illustrated in the disclosure. 

    PNG
    media_image1.png
    466
    533
    media_image1.png
    Greyscale

The recitation of “an aperture” in claims 9 and 13 (which depends from claim 9) also raises indefiniteness because claim 9 includes all the limitations of claim 1 therefore it is not clear if it is the same as “at least one aperture” recited in claim 1, and if claim 13 is referring to a third other than the one in claim 1 and the second in claim 9. The same issue applies to claim 14 for a possible fourth aperture. 
Claim 12 recites “an upper aperture” it is not clear if it is the same as “top aperture”; if applicant meant to refer to the “top aperture”, consistent nomenclature is required.
The rest of the dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over (Applicant’s admitted prior art referred to as AAPA) in view of Kammerer, US (4667772). 
Note that reference Raoul Bingham (2012/0118666) (cited on 892 form) discloses similar subject matter in the AAPA; however AAPA is being used for easier reference for the applicant.
	In regards to claim 1 AAPA discloses:
	A pulley assembly (24; figs. 1 and 2a-2d) comprising first and second spaced plates (Specification; page 2 LL18-24; excerpt below) and a sheave (page 2 LL18-24) carried for rotation about an axis (page 2 LL18-24) normal to the plates (figs. 1 and 2a-2d), there being at least one aperture (page 2 LL18-24) formed through each plate in a direction parallel to the sheave axis (figs. 1 and 2a-2d), the plates having a closed condition (figs. 1 and 2a-2d) in which the apertures of the plates are coaxial with one another and the plates are in contact in the vicinity of the aperture to form a rope passage (through which rope 10 passes) that extends between the plates adjacent to the sheave (figs. 1 and 2a-2d).

    PNG
    media_image2.png
    168
    544
    media_image2.png
    Greyscale

	In regards to claim 1 AAPA does not disclose the rope passage has an upper part that is of lesser size than parts of the rope passage below that upper part.
	However, Kammerer teaches the rope passage (through which rope 12 passes; fig. 5, 6; equivalent to rope passage of AAPA) has an upper part that is of lesser size than parts of the rope passage below that upper part (through rope guide 38; figs. 4 & 5).
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the rope guide taught by Kammerer onto the upper portion of the rope passage of AAPA for its predictable function of guiding/directing the rope though the passage.
	In regards to claim 3 AAPA as modified by Kammerer teaches the rope passage has a lower part that is enlarged with respect to other parts (upper part including guide 38) of the rope passage.
	In regards to claim 4 Kammerer teach the lower part of the rope passage is flared (see annotated drawings below).

    PNG
    media_image3.png
    369
    326
    media_image3.png
    Greyscale

In regards to claim 5 Kammerer teach an end portion of the rope passage is curved to provide a convex surface (see annotated drawings below); teaching the guide 38 onto the upper portion of the rope passage of the APPA consequently results in the convex surface of the guide facing the sheave of the AAPA.
	
    PNG
    media_image4.png
    215
    389
    media_image4.png
    Greyscale

	In regards to claim 6 AAPA discloses each plate has a plurality of apertures (see annotated drawings below), one of which is a top aperture (see annotated drawings below), formed through each plate in a direction parallel to the sheave axis (see annotated drawings below), each of the apertures in respective plates being coaxial with 
	
    PNG
    media_image5.png
    408
    438
    media_image5.png
    Greyscale

	In regards to claim 7 AAPA discloses three apertures in each plate: a top, a middle and a bottom aperture (see annotated drawings below).
	
    PNG
    media_image6.png
    361
    408
    media_image6.png
    Greyscale

.
	Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over (Applicant’s admitted prior art referred to as AAPA) in view of Kammerer, US (4667772).
	In regards to claim 9 as modified by Kammerer teaches:
	A roped access system (figs. 1 and 2a-2d) comprising a climbing rope (10; figs. 1), a portion of which passes through the rope passage of the pulley assembly of claim 1 (as described in rejection of claim 1 above), and a tether (14; figs. 1) that is connected to the climbing rope above the pulley assembly by a friction hitch (16; figs. 1) and to an aperture of the pulley assembly, the friction hitch being configured to grip the climbing rope upon application of a downward force to the tether and to release its grip on the climbing rope upon upward force applied to the friction hitch by plates of the pulley assembly (Specification; page 1 LL22-26; excerpt below).

    PNG
    media_image7.png
    129
    550
    media_image7.png
    Greyscale




	In regards to claim 11 AAPA discloses the climbing rope extends past the friction hitch upwardly (fig. 1; AAPA) from the pulley assembly (24) to pass slidingly over one or more high point and then to extend downwardly to be fixedly connected to the pulley assembly (in a known moving-rope technique DRT; as described in AAPA).
	As best understood, in regards to claim 12 AAPA discloses in the pulley assembly each plate has a plurality of apertures (see annotated drawings below), one of which is a top aperture (see annotated drawings below), formed through each plate in a direction parallel to the sheave axis (fig. 1; AAPA), each of the apertures in respective plates being coaxial with an aperture in the other of the plates when the plates are in the closed condition (fig. 1), wherein the climbing rope is fixedly connected to an upper aperture through a first connector (carabiner 20 via loop 18 as described in page 2 LL 11-13; excerpt below and fig. 1 which shows loop 18 passes through upper aperture).

    PNG
    media_image8.png
    69
    515
    media_image8.png
    Greyscale


    PNG
    media_image5.png
    408
    438
    media_image5.png
    Greyscale

As best understood, in regards to claim 13 AAPA discloses the tether is connected through a second connector (20; since claim 13 depends from claim 9 and for consideration of claim 13 there is only one carabiner required in the claims) to an aperture of the pulley assembly (fig. 1; AAPA)
	In regards to claim 14 AAPA discloses each plate has a plurality of apertures (figs. 1 and 2a-2d), one of which is a top aperture figs. 1 and 2a-2d, formed through each plate in a direction parallel to the sheave axis figs. 1 and 2a-2d, each of the apertures in respective plates being coaxial with an aperture in the other of the plates when the plates are in the closed condition figs. 1 and 2a-2d, and wherein the tether is connected to an aperture of the pulley assembly other than the top aperture (connected to the bottom aperture via carabiner 20 as shown in figs. 2a-2d).
	In regards to claim 15 AAPA discloses the second connector (20) is suitable for connection to a component of a harness to transfer the weight of a user of the harness to the tether.

	
    PNG
    media_image6.png
    361
    408
    media_image6.png
    Greyscale

	As best understood, in regards to claim 17 AAPA discloses the center of the upper aperture may be further from the sheave axis than the center of or each other aperture (as best understood per the indefiniteness above; where the AAPA discloses said limitation in the same manner shown in the invention).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634